Title: From John Quincy Adams to Abigail Smith Adams, 14 October 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 51.
St. Petersburg 14. October 1813.

I have just this moment returned from attending the funeral obsequies of the late general Moreau; which have been solemnized with suitable splendour at the Roman Catholic Church of this City. He died at Töplitz on the 2d. of September, of the wounds he had received before Dresden, the 17th. of August.—His Body was sent here by order of the Emperor Alexander, and has been buried with all the honours to which he was entitled, by his merits and by falling in the Emperor’s service, and at his side.—The Church service was performed by the Archbishop of Mohileff, the Roman Catholic Metropolitan of the Empire—and a funeral sermon was preached in the French Language, by Father Rosevil, Professor of Philosophy at the Jesuits College in this City.—His text was from the Wisdom of Solomon Chap. 9. v. 13. “For what man is he that can know the Counsel of God? or who can think what the will of the Lord is?”—A text certainly well chosen, though from an apocryphal Book. The Orators task was not without its delicacy and its difficulty—His duty was to pronounce a Panegyric, and all the titles of his Hero to Glory were acquired in contending against the cause for which he finally lost his life—There were no services to the Russian Empire to speak of, for the first day of his active service had terminated his Career—From this narrow and dangerous pass the preacher extricated himself as successfully as the General had extricated his army, in his celebrated retreat; by expatiating upon the inscrutable Counsels of God, and by transferring his Encomium from the General to the Emperor whose magnanimity considered not less services intended than services performed, and who manifested his sense of the exploits which would have been atchieved had the Hero not been arrested in his Career by a premature death.
I have not had the pleasure of receiving a line from you since I wrote you last—Mr. Gallatin and Mr. Bayard will probably be obliged to pass the Winter here; for we have no final answer yet from England, and when it comes, the gulph of Finland will be no longer navigable—They intend however to send the ship to Gothenburg, and if on the receipt of the answer from the British Government there should be nothing left for them but to return home, they will go through Sweden by land, and may embark from Gothenburg in the Winter, or at least in the Spring two or three Months earlier than they could go from this place.
The progress of the War in Germany has been since the recommencement of hostilities so favourable to the Allies, and so much against the French that the Campaign of 1813 has every prospect of terminating as disastrously to the Emperor Napoleon, as that of 1812.—The Emperor Alexander has had a silver medal struck, to commemorate the campaign of 1812.—On one side is the eye of Providence, enclosed within a triangle; and on the other the inscription in Russian “Not unto us, Not unto us”—it is to be distributed to every Officer and Soldier, who served during that Campaign, and to be worn suspended by a blue ribbon at the button hole; without distinction of ranks; from the Field Marshal to the common soldier.
My letters from London inform me, that Americans are no longer permitted to go from England to the United States; untill a Satisfactory explanation Shall have been given, why British Subjects have been detained in America—They also mention that the Exchange of Prisoners has been Stopp’d again, untill the balance due for the maintenance of Prisoners shall be paid. The consequence of these measures will be, among others of more importance, that I shall be deprived of the most frequent opportunities of writing to you. Hitherto there has never passed a Month without supplying such an occasion, and I have regularly written to you at least once a Month for more than three years—if you should not hear directly from us so often in future, you will conclude it is because the means of conveyance have been straitened.
The Winter is coming on again apace—We had snow this year before the last of September—Charles still goes to his day school; but at the expiration of this Quarter, I intend, to place him there for the winter at Board—He has nine or ten school mates there, all nearly of his own age, and they are useful both for his studies, and his Pastime—Playmates are as necessary to children as school-mates—He improves in his writing as fast as we can expect.
My duty to my father; and love to my boys, and to all our friends around you.—I am preparing a letter for George, but have not time to finish it by this opportunity.
Ever affectionately your’s.
